The Attorney              General            of Texas
                                         September     6,   1978
JOHN L. HILL;
                                                                         &Q-/q5~
Attorney General


                   Honorable Ann Postma Musgrove                   Opinion No. II- 1238
                   County Attorney
                   Childress County                                Re: Salary    increases under
                   Childress, Texas 79201                          grievance procedure of article
                                                                   3912k.

                   Dear Mrs. Musgrove:

                          You have asked if the grievance committee, established under article
4C24-AU..SUWtOO    S912k,section 2, V.T.C.S., may consider and recommend a salary increase for
eFam.l%.7OOoS
o(-
                   all of the county’s officers, including those who made no request for a hearing
                   on a saky      increase.     You also ask if the grievance committee may
                   recommend a salary increase for the employees of county officials.

                          Section 2(a) of article 3912k sets out the procedure which’an elected
                   official must follow before the grievance committee may recommend an
                   increase in salary. See Attorney General Opinion H-314 (1974) (grievance
                   procedure raise may beeffective immediately). The official must request a
l.abodblx.7sw1     hearing before the grievance committee in writii stating the manner in
amna4233           whitih he feelsaggrieved. A hearing is held within thiity days after receipt of.
                   the request. It is our opinion that an official subject to the provisions of
                   section 2 of article 39l2k who does not follow this procedure will not be
                   entitled to consideration for a pay increase under the grievance procedure.

                         The grievance procedure established in section 2 of article 39l2k applies
                   only to elected officers and not employees. Pay increases for employees ars
                    ovemed by section 1 of article 3912k. See
                                                            -    Attorney General Opiion Ii-ll
                   f1973).
                                                   SUMMARY

                               An elected county or precinct officer must make a
                               written request for a salary increase before the article
                               3912k grievance committee may recommend a raise.
                               County and precinct employees may not file a




                                                      p.    4936
Honorable Ann Postma Musgrove   -   Page 2   (H-1238)



         grievance with the grievance committee, but they may be
         given a salary increase by the commissioners court pursuant
         to section 1 of article 3912k,V.T.C.8.




                                       JOHNL. HILL
                                       Attorney General of Texas

APPROVED:



k
DAVIDM. KENDALL, First Assistant ’




C. ROBERTHEATH,ChairmAn
Opinion Committee -




                                     p.   4937